Case 8:20-cv-02556-CEH-JSS Document 1-1 Filed 11/02/20 Page 1 of 3 PageID 18


                                          EXHIBIT A

                                   Patrick J. McGettigan
                                        Attorney at Law
                                   13625 Ronald Reagan Blvd
                                    Building One, Suite 100
                                    Cedar Park, Texas 78613
512-476-1121 o                                                            pmcgettigan@inhousegc.com
512-748-8371 c



VIA CERTIFIED MAIL 7016 0910 0000 7991 2356
and FEDERAL EXPRESS
and VIA EMAIL

                                        November 8, 2019

John Edmondson
Director of Procurement & Contract Administration
1201 East 7th Avenue
Tampa, FL 33605

Email: EdmondsonJ@gohart.org

Re:    VC00000781 – Transit Vehicle Security Camera System (“contract”)

Mr. Edmondson:

I represent Safety Vision, LLC (SV).

SV received your letter November 1, 2019 by email on November 4, 2019. As of this date, said
letter has not been received by mail.

This letter is to serve as an immediate rejection of Hillsborough Area Regional Transit Authority’s
(HART) unilateral pronouncement and unsupported proposition that SV is in “default” of the
subject contract, and request that the letter be withdrawn in writing within three (3) days.

The presentation you made in your letter included only a portion of the recent correspondence,
including your October 1, 2019 letter and 2 letters preceding it. However, you did not include SV’s
responses to those and other communications since June 2019. In fact, SV responded to each of
HART’s letters as shown below.

The letters you attached demonstrate on their face that SV is not, and has not been, in “default” as
SV has fully and completely delivered and installed the “services” and “supplies” as those terms
are defined in the contract, i.e. provide equipment and installation of digital security camera
systems in approximately 280 HART owned vehicles. The items provided by SV and accepted by
HART clearly conform to the requirements of the IFB-33201. In fact, HART determined the
technical acceptability of the 2TB equipment prior to and following installation and HART has


                                                 1
Case 8:20-cv-02556-CEH-JSS Document 1-1 Filed 11/02/20 Page 2 of 3 PageID 19




been fully utilizing all of such equipment for several months without payment of the outstanding
invoices.

Specifically, your letter fails to set forth the manner in which SV (Contractor) is in “default”. (See
Exhibit F, paragraph 19 (b)). At a minimum, this would require HART to specify with particularity
the alleged “defect in work” that has not been corrected or cured or any item that is in breach of
any warranty. As stated in the contract, the term “Correction” …means the elimination of a defect.
(See Exhibit D, paragraph 10 (b)). In a word, HART has not pointed out a material defect in the
2TB system.

HART is not permitted to simply declare a termination for default except as provided in paragraph
Exhibit F, 19 (b). In addition, until proper written notice is given of any “defect”, the ten (10) days
under paragraph 19 (d) has not started to run.

Furthermore, keep in mind that HART has had the use, enjoyment and benefit of 280 camera
systems installed by SV and in service for more than 120 days, some of which date back to the
initial installation beginning in April 2019. At no time has HART tendered any notice that the 2TB
equipment and supplies are not working, functioning or operating as intended.

As to 4TB considerations, I direct your attention to the following, all of which occurred or been
communicated to HART on several occasions:

    •   SV letters dated September 11, 2019 and August 26, 2019, June 23, 2019, and July 12,
        2019.
    •   Video download issues have not been due to hardware provided by SV. HART has
        obtained nightly downloads. HART’s lack of success with video downloads has been the
        direct result of wireless network and user error issues.
    •   SV began upgrading the 4TB firmware on October 29, 2019 (3 days prior to the
        November 1, 2019 letter). This new firmware had been tested and was validated to
        correct the deficiencies noted in the 4TB beta software.
    •   HART has recently reported challenges for manual retrievals of video via USB and
        desktop interface. SV has requested that HART return a 4TB so that SV may perform a
        root cause analysis outside of HART’s operating environment. HART has failed and
        refused to do so.


As set forth above, at least 96% of HART’s fleet is utilizing the 2TB hard drives and has not
experienced any issues utilizing the desktop interface.

The 4TB was offered by SV at no cost to HART. By your November 1, 2019 letter, it appears
you have unilaterally decided to discontinue the 10 4TB test drives.

It is clear that HART is now in default by its failure and continued failure to pay for the services
and supplies as required under the contract, particularly in light of its statement of its intent not to
pay the outstanding balance in the sum of $ 826,932.01 under the original contract and $57,876.48
for equipment purchased outside the contract .Accordingly, if the November 1, 2019 letter is not


                                                   2
Case 8:20-cv-02556-CEH-JSS Document 1-1 Filed 11/02/20 Page 3 of 3 PageID 20




withdrawn and full payment is not received by SV on or before November 12, 2019, then SV will
immediately commence the administrative proceeding process by filing its “Notice of Claim or
Dispute” (See Exhibit F, paragraph 20). And will further evaluate and explore any and all legal
and equitable remedies that it is entitled to.

I encourage HART to have its legal counsel contact the undersigned if you have any questions,
thoughts or comments regarding the above matters.


                                                                 Sincerely.

                                                                 /s/

                                                                 Patrick McGettigan




cc:

VIA EMAIL

Benjamin Limmer @ LimmerB@gohart.org
Cyndy Stiglich @ StiglichC@gohart.org
Bruce Smith@bsmith@safetyvision.com
Michael Ondruch@ mondruch@safetyvision.com




                                              3
